HODGES, Vice Chief Justice
(concurring in part, dissenting in part) :
I agree with the majority opinion that the alimony award of the trial court in the amount of $84,000.00 was excessive and the reduction by the Court of Appeals to $27,000.00 was insufficient. I do believe, however, an award of $48,000.00 would be appropriate under the facts and circumstances presented in this case. I, therefore, dissent to that part of the majority opinion which grants an award of $72,000.-00 in alimony.
I am authorized to state that Justice BARNES concurs in the views herein expressed.